Citation Nr: 0805164	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North 
Florida/South Georgia


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination of the 
Malcolm Randall VA Medical Center in North Florida/South 
Georgia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
skin cancer and cataracts as secondary to radiation exposure 
in service.  He contends that he was exposed to radiation 
during service in his capacity as an On the Job Trainee in 
radiology.  Because the RO has not yet evaluated the 
veteran's service connection, it would be premature for the 
Board to consider his eligibility for enrollment in the VA 
healthcare system cannot be addressed.  The issues are 
inextricably intertwined since the veteran's priority group 
placement is contingent on the outcome of the service 
connection claim.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the RO 
should adjudicate the veteran's claim for service connection 
and readjudicate the claim for eligibility for enrollment in 
the VA healthcare system.

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the veteran's claim for 
service connection for skin cancer and 
cataracts secondary to in-service 
radiation exposure.  

2.	Readjudicate the veteran's claim for 
eligibility for enrollment in the VA 
healthcare system, specifically to 
include whether the veteran should be 
placed in priority Group 4 or 6.  If 
the decision remains adverse to the 
veteran, provide the veteran with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

